DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2017, 12/12/2018, 02/26/2020, 07/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0133879 (Eckhardt) in view of US 2015/0340864 (Compton) further in view of US 2008/0203820 (Kramer). 

Regarding claim 1, Eckhardt teaches an apparatus (Fig. 3, 4A and 4B) comprising: 

a second power input associated with a second power source (Fig. 4A and 4B energy storage 406 is associated with a second power input);
 a third power input associated with a third power source (Fig. 4A-E generator 405);
a synchronous inverter (Fig. 4A and 4B inverter 410 is synchronized to the generator’s output thereby indicating synchronous inverter) [0063-0064, 0070-0071] configured to perform a first conversion of power from a first format from the first power source to a second format for charging the second power source (Grid 403 charges energy storage through 480) [0071- 0072] and perform a second conversion of power from the second format for the second power source to a third format for supplying a load (energy storage supplies power to the load 402 by a second conversion of power from the second DC format to the third AC format to supply to load 402) [0063-0065, 0070-0072],
wherein current flows through the synchronous inverter in a first direction for the first conversion of power and current flows through the synchronous inverter in a second direction for the second conversion of power (current flows through the inverter 410 in a first direction for the first conversion of power to supply power from the grid 403 to the DC source energy storage 406 and current flows through the inverter 410 in a second direction for the second conversion of power from the DC source 406 to the load 402) [0070-0073]; and
a bypass path configured to bypass the synchronous inverter and provide power from the first power source to the load without performing the first conversion of power (Fig. 4B shows
the bypass path which bypasses the inverter and provides power from the first power source Grid 403 to the load 402) [0071-0072].

	However, Compton teaches wherein the synchronous inverter is configured to perform a third conversion of power from a fourth format from the third power source to the second format for charging the second power source (Fig. 4 shows the inverter 430 is configured to convert power from the AC format from the engine-generator set 14 to the DC format for charging the battery ic. second power source) [0029], wherein the synchronous inverter is configured to perform a fourth conversion of power from the fourth format from the third power source to the third format for supplying the load [0027-0030].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application in order to ensure continuous power supply to the load in an event that one of the sources are unavailable to maintain uninterruptible power supply to the load. 
	However, Eckhardt and Compton does not explicitly teach wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source. 
	However, Kramer teaches wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source (Fig. 1 shows that the automatic switch 42 creates a bypass path which is activated in a bypass mode in response to a power signal from the grid 1 ie. first power source) [0069-0073].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the bypass path being activated in a bypass mode in 


Regarding claim 3, Eckhardt teaches further comprising: a sensor input coupled to a sensor configured to generate a signal indicative of operation of the first power source [0019-0020], wherein the synchronous inverter is configured to select the first conversion or the second conversion in response to the signal indicative of operation of the first power source (Fig. 4E shows the smart AC combiner and the switch wherein the inverter is configured to select the first conversion or second conversion) [0070-0075].

Regarding claim 4, Eckhardt teaches wherein the signal indicative of the operation is a status signal for a transfer switch or the signal indicative of the operation is a power signal for the load (control layer 309 communicates through signals with the smart AC combiner 304 to determine the operation as a power signal for the load) [0011, 0042, 0064, 0068].


Regarding claim 5, Eckhardt teaches further comprising:
a memory including at least one time threshold (information is stored on the memory of the SER controller) [0055],
wherein the synchronous inverter is configured to perform a comparison of time elapsed since the signal indicative of operation of the first power source to the at least one time threshold and select the first conversion of power or the second conversion of power in response to the 


Regarding claim 6, Eckhardt teaches apparatus of claim 1.
However, Eckhardt does not teach wherein the synchronous inverter includes a plurality of internal switches configurable in a first combination to convert power from the first format from the first power source to the second format for charging the second power source and a second combination to convert power from the second format for the second power source to the third format for supplying the load.
However, Compton teaches wherein the synchronous inverter includes a plurality of internal switches configurable in a first combination to convert power from the first format from the first power source to the second format for charging the second power source and a second combination to convert power from the second format for the second power source to the third format for supplying the load [0030-0031].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the inverter with a plurality of internal switches configured to converter from AC to DC to charge the energy storage and convert from DC to AC for supplying the load since it is commonly known in the art that bidirectional inverters comprise of controllable switches forming half-bridges which switches according to the direction of the flow of power. 



Regarding claim 8, Eckhardt teaches wherein the first power source is a utility grid (Fig. 4A-E shows Grid 403 as the first power source), the second power source is an energy storage device (Fig. 4A-E shows energy storage 406 as the second power source), and the third power source is a generator (Fig. 4A-E shows the generator 405 as the third power source). Regarding claim 9, Eckhardt and Compton teaches apparatus of claim 8.
However, Eckhardt does not teach wherein the energy storage device is configured to start the generator in addition to supplying the load.
However, Compton teaches wherein the energy storage device is configured to start the generator in addition to supplying the load (battery DC power source 240 activates the engine generator 14) [0027-0028].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the battery start the engine generator which is the third power source in order to maintain uninterruptible power supply to the load.

Regarding claim 9, Eckhardt, Kramer and Compton teaches claim 8.
However, Eckhardt and Compton does not teach wherein the energy storage device is configured to start an engine in addition to supplying the load. 
	However, Kramer teaches wherein the energy storage device is configured to start an engine in addition to supplying the load (energy storage device 71 is configured to start customer generation 5 ie. engine in addition to supply power to load 6) [0064, 0077, 0095-0101].



Regarding claim 10, Eckhardt teaches the first power source is an utility grid (Fig. 4A-E shows Grid 403 as the first power source), the second power source is an energy storage device (Fig. 4A-E shows energy storage 406 as the second power source).

Regarding claim 11, Eckhardt teaches wherein a transition for the load from the first power source to the second power source occurs in less than a predetermined time value [0042- 0045].


Regarding claim 22, Eckhardt, Compton and Kramer teaches claim 1. 
However, Eckhardt and Compton does not wherein at least a portion of the bypass path is internal to the synchronous inverter.
However, Kramer teaches wherein at least a portion of the bypass path is internal to the synchronous inverter (Fig. 1 additional device 4 has the bypass path with switches 42 and inverter 7) [0081- 0083].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the bypass path internal to the inverter in order . 

4.	Claims 18-21, 23-26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0133879 (Eckhardt) in view of US 2008/0203820 (Kramer).

Regarding claim 18, Eckhardt teaches an apparatus (Fig. 3, Fig. 4A-E) comprising: 
a first power input associated with a first power source (Fig. 4A and 4B Grid 403 is associated with a first power input);
a second power input associated with a second power source (Fig. 4A and 4B energy storage 406 is associated with a second power input);
a third power input associated with a third power source including a generator (Fig. 4A-E generator 405); and a synchronous inverter configured to perform a first conversion of power for supplying the load and a second conversion of power for supplying a load (Grid 403 charges energy storage through 480) [0071-0072] (energy storage supplies power to the load 402 by a second conversion of power from the second DC format to the third AC format to supply to load 402) [0063-0065, 0070-0072],
wherein current flows through the synchronous inverter in a first direction for the first conversion of power and current flows through the synchronous inverter in a second direction for the second conversion of power (current flows through the inverter 410 in a first direction for the first conversion of power to supply power from the grid 403 to the DC source energy storage 406 and current flows through the inverter 410 in a second direction for the second conversion of power from the DC source 406 to the load 402) [0070-0073];

a bypass path configured to bypass the synchronous inverter and provide power from the first power source to the load without performing the first conversion of power (Fig. 4B shows
the bypass path which bypasses the inverter and provides power from the first power source Grid 403 to the load 402) [0071-0072]. 
However, Eckhardt does not explicitly teach wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source. 
However, Kramer teaches wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source (Fig. 1 shows that the automatic switch 42 creates a bypass path which is activated in a bypass mode in response to a power signal from the grid 1 ie. first power source) [0069-0073].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the bypass path being activated in a bypass mode in response to a power signal from the grid in order to ensure efficient power supply to the load directly from the grid. 



Regarding claim 19, Eckhardt teaches wherein the first conversion of power or the second conversion of power is delayed to reduce wear on the third power source [0071-0076]. 

Regarding claim 20, Eckhardt teaches further comprising circuitry configured to perform a third conversion of power for charging the second power source (Fig. 4A-E shows the generator 405 which charges the energy storage through power 480 that goes through rectifier 415) [0070- 0071].

Regarding claim 21, Eckhardt and Kramer teaches claim 18. 
	However, Eckhardt does not wherein at least a portion of the bypass path is internal to the synchronous inverter.
However, Kramer teaches wherein at least a portion of the bypass path is internal to the synchronous inverter (Fig. 1 additional device 4 has the bypass path with switches 42 and inverter 7) [0081- 0083].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the bypass path internal to the inverter in order to ensure a compact electronic device comprising the electronic components such as bypass path and the inverter and thereby protecting the electronic components from damage. 


Regarding claim 23, Eckhardt teaches an apparatus (Fig. 3, Fig. 4A-E) comprising: 

a second power input associated with a second power source (Fig. 4A and 4B energy storage 406 is associated with a second power input);
a synchronous inverter configured to perform a first conversion of power from a first format from the first power source to a second format for charging the second power source and perform a second conversion of power from the second format for the second power source to a third format for supplying a load (current flows through the inverter 410 in a first direction for the first conversion of power to supply power from the grid 403 to the DC source energy storage 406 and current flows through the inverter 410 in a second direction for the second conversion of power from the DC source 406 to the load 402) [0070-0073]; and 
a bypass path configured to bypass the synchronous inverter and provide power from the first power source to the load without performing the first conversion of power (Fig. 4B shows
the bypass path which bypasses the inverter and provides power from the first power source Grid 403 to the load 402) [0071-0072].
However, Eckhardt does not wherein at least a portion of the bypass path is internal to the synchronous inverter.
However, Kramer teaches wherein at least a portion of the bypass path is internal to the synchronous inverter (Fig. 1 additional device 4 has the bypass path with switches 42 and inverter 7) [0081- 0083].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the bypass path internal to the inverter in order 


Regarding claim 24, Eckhardt teaches further comprising:
a sensor input coupled to a sensor configured to generate a signal indicative of operation of the first power source [0019-0020], wherein the synchronous inverter is configured to select the first conversion or the second conversion in response to the signal indicative of operation of the first power source (Fig. 4E shows the smart AC combiner and the switch wherein the inverter is configured to select the first conversion or second conversion) [0070-0075].


Regarding claim 25, Eckhardt teaches wherein the signal indicative of the operation is a status signal for a transfer switch or the signal indicative of the operation is a power signal for the load (control layer 309 communicates through signals with the smart AC combiner 304 to determine the operation as a power signal for the load) [0011, 0042, 0064, 0068].


Regarding claim 26, Eckhardt teaches further comprising:
a memory including at least one time threshold (information is stored on the memory of the SER controller) [0055],
wherein the synchronous inverter is configured to perform a comparison of time elapsed since the signal indicative of operation of the first power source to the at least one time threshold and 

Regarding claim 28, Eckhardt teaches wherein the first power source is a utility grid (Fig. 4A-E shows Grid 403 as the first power source), the second power source is an energy storage device (Fig. 4A-E shows energy storage 406 as the second power source).


Regarding claim 29, Eckhard and Kramer teaches claim 28. 
However, Eckhardt does not teach wherein the energy storage device is configured to start an engine in addition to supplying the load. 
	However, Kramer teaches wherein the energy storage device is configured to start an engine in addition to supplying the load (energy storage device 71 is configured to start customer generation 5 ie. engine in addition to supply power to load 6) [0064, 0077, 0095-0101].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the energy storage device configured to send power to the engine as well as the load in order to ensure that there is no power fluctuation to the engine and the loads in an event of grid failure thereby supplying uninterruptible power. 


 Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0133879 (Eckhardt) in view of US 2008/0203820 (Kramer) further in view of US 2015/0340864 (Compton). 

Regarding claim 27, Eckhardt and Kramer teaches apparatus of claim 23.
However, Eckhardt and Kramer does not teach wherein the synchronous inverter includes a plurality of internal switches configurable in a first combination to convert power from the first format from the first power source to the second format for charging the second power source and a second combination to convert power from the second format for the second power source to the third format for supplying the load.
However, Compton teaches wherein the synchronous inverter includes a plurality of internal switches configurable in a first combination to convert power from the first format from the first power source to the second format for charging the second power source and a second combination to convert power from the second format for the second power source to the third format for supplying the load [0030-0031].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the inverter with a plurality of internal switches configured to converter from AC to DC to charge the energy storage and convert from DC to AC for supplying the load since it is commonly known in the art that bidirectional inverters comprise of controllable switches forming half-bridges which switches according to the direction of the flow of power. 




Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive in light of the current rejection involving the new reference US 2008/0203820 (Kramer) which teaches the amended portion of claims 1 and 18 and new claim 23. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836